Citation Nr: 1514928	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

3. Entitlement to service connection for carpal tunnel syndrome of the left upper extremity. 

4. Entitlement to service connection for obesity. 

5. Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II. 

6. Entitlement to an initial rating greater than 80 percent for renal cancer, status post nephrectomy, with diabetic nephropathy.  

7. Entitlement to an effective date of service connection prior to November 18, 2010 for diabetes mellitus, type II.  
REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1971, and from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

After the appeal was certified and the claims file received at the Board, the Veteran submitted additional private treatment records which were not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  These records are not pertinent to the issues decided herein and thus a waiver is not required in order for the Board to proceed with adjudication of those issues.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  The AOJ will have an opportunity to review these additional records with respect to the claims the Board has remanded. 

The service connection claims for lung disorders and the initial evaluations of the Veteran's diabetes and renal cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's carpal tunnel syndrome of the left upper extremity did not manifest during active service or within one year of service separation, and is not related to any incident of service; there are no residuals of left carpal tunnel syndrome during the pendency of this claim.  

2. Obesity is not in itself a disability for which VA compensation benefits may be paid, and no underlying pathology has been diagnosed.  

3. A claim for diabetes mellitus, type II was first received by VA on November 18, 2010.  


CONCLUSIONS OF LAW

1. The criteria for service connection for carpal tunnel syndrome of the left upper extremity are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for obesity are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. Entitlement to an effective date earlier than November 18, 2010 for the grant of service connection for diabetes mellitus, type II, is not established.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A December 2010 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and private treatment records submitted by him have been associated with the claims file, as well as the VA examination reports.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain, and there is no indication in the file that he has received treatment at VA.  

Adequate VA examinations were performed in October 2012.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports are sufficient to make fully informed decisions on the claims for carpal tunnel syndrome and obesity, as they include a review of the claims file and the Veteran's medical history, set forth the clinical findings made on examination, and provide opinions with supporting explanations that are consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination reports and opinions are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Because the effective date of service connection for the Veteran's diabetes is determined by applicable law rather than disputed facts, and because the outcome of this issue could not be affected by any additional development, VA's duties to notify and assist under the VCAA with respect to this issue are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 C.F.R. § 3.159(d).

II. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is found not to be chronic, or its chronicity may legitimately be questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  § 3.303(b); Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including organic diseases of the nervous system, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A. Carpal Tunnel Syndrome

The preponderance of the evidence shows that the Veteran's carpal tunnel syndrome did not manifest during active service and is not related to any in-service disease, injury, or event.  The service treatment records (STR's) show that the Veteran's upper extremities were consistently evaluated as normal in the separation examination reports, as well as in a number of periodic Army Reserve examination reports which are dated in between and after his two periods of active service.  Moreover, the Veteran did not indicate any problems with his left arm, hand, or wrist in the reports of medical history he filled out during his two periods of active service and during the periodic Army Reserve examinations.  An April 1991 service examination report notes a burn scar on the dorsum of the left wrist, but there is no indication that this scar is related to carpal tunnel syndrome or that the burn was sustained during active service.  Moreover, the Veteran has never stated that his carpal tunnel syndrome or symptoms involving the left upper extremity manifested during active service.  

The evidence shows that the Veteran's left carpal tunnel syndrome first manifested around 2009, as reflected in a May 2009 private treatment record which shows that the Veteran reported a three-month history of problems with his left arm consisting of numbness of the fingers when driving.  A diagnosis of carpal tunnel syndrome was rendered.  The private treatment records further show that the Veteran underwent surgery for carpal tunnel syndrome in 2009.  

In the October 2012 VA examination report, the examiner opined that the carpal tunnel syndrome was less likely than not related to service.  In support of the opinion, the examiner observed that the STRs did not show signs or symptoms of carpal tunnel syndrome, and noted that it was first diagnosed in 2009, many years after service separation.  The examiner noted that it may well be "a residual" of the Veteran's civilian job as a truck driver, which involved operating the clutch and maneuvering the direction of the truck with his left hand.  This finding further weighs against a relationship to service, since it indicates an alternative cause of the carpal tunnel syndrome.  The examiner also found that it had completely resolved following the Veteran's 2009 surgery, and that there were no current residuals on physical examination.  

The October 2012 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and a physical examination, and is supported by a thorough explanation that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The Veteran has not advanced any arguments in support of this claim.  Nevertheless, the Board has considered the possibility of secondary service connection vis-à-vis his service-connected diabetes.  See 38 C.F.R. § 3.310 (2014).  In this regard, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The preponderance of the evidence shows that the Veteran's diabetes did not cause or aggravate the carpal tunnel syndrome.  As discussed above, the October 2012 VA examiner found that the carpal tunnel syndrome "may well be" related to the Veteran's intensive use of the left arm and hand in his civilian job as a truck driver.  The examiner found that there were no residuals that could be attributable to the Veteran's diabetes, and indeed did not find any residuals at all on physical examination.  There was no need for the examiner to render an aggravation opinion when there is no indication or argument that the carpal tunnel syndrome was caused or aggravated by the Veteran's diabetes, and when the examiner clearly found no residuals whatsoever of this condition.  Notably, an October 2012 VA peripheral neuropathy examination yielded diagnoses of peripheral neuropathy of the bilateral lower extremities which was determined to be secondary to diabetes and for which service connection was subsequently granted.  However, peripheral neuropathy of the upper extremities was not found on this examination.  

As already noted, the Veteran has not advanced any specific arguments in support of this claim.  To the extent he contends that his carpal tunnel syndrome is related to diabetes, the Board finds that this contention is outweighed by the medical evidence in this case, including the VA examination reports and VA examiner's opinion.  In this regard, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on whether his carpal tunnel syndrome may be related to his diabetes, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Thus, the Veteran's unsupported opinion lacks probative weight.  See Layno, 6 Vet. App. at 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  It is outweighed by the findings to the contrary by the VA examiner, a medical professional who examined him and considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The Board has also already explained in substantive terms why the evidence otherwise weighs against a relationship to service or to the Veteran's diabetes, either by way of causation or aggravation.  The Veteran has not submitted any evidence or argument to counterbalance such evidence. 

Accordingly, the preponderance of the evidence shows that the Veteran's carpal tunnel syndrome of the left upper extremity was not caused or aggravated by diabetes, and that it is not related (i.e. there is no nexus) to any incident of service or to any disease or injury incurred therein.  See 38 C.F.R. §§ 3.303(a), 3.310; see also Shedden, 381 F.3d at 1166-67; Allen, 7 Vet. App. at 448.  Consequently, service connection on a direct and secondary basis is not established.  See id.

Because no signs or symptoms of carpal tunnel syndrome manifested during active service, service connection for carpal tunnel syndrome as a chronic disease may not be established based on a chronicity in service or a continuity of symptoms after service separation.  See 38 C.F.R. § 3.303(b); Fountain, supra.  Service connection also cannot be established on a presumptive basis under § 3.307, as the Veteran's carpal tunnel syndrome did not manifest within one year of service separation, but rather first manifested in 2009, which is almost two decades after the Veteran's second period of active service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

In the alternative and independent of the findings above, the evidence shows that the Veteran's carpal tunnel syndrome did not manifest during the pendency of this claim, or so proximate in time as to indicate that it may have still been present when the Veteran first submitted the claim in November 2010.   See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As found by the October 2012 VA examiner, it resolved as a result of the 2009 surgery, which was performed prior to the November 2010 date of this claim.  The Veteran has not asserted otherwise.  

In the absence of a current disability related to carpal tunnel syndrome of the left upper extremity, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

In any event, for the reasons discussed above, even if a current disability were established, the preponderance of the evidence weighs against a relationship to service or to service-connected diabetes. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for carpal tunnel syndrome of the left upper extremity is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Obesity

The preponderance of the evidence shows that the Veteran's obesity is not a manifestation of any underlying pathology.  A VA endocrine diseases examination was performed in October 2012, and the examiner concluded that no diagnoses could be rendered.  The examiner opined that the Veteran's obesity was less likely than not related to service as there was no underlying pathology to identify a physiological cause of the obesity.  With regard to a possible relationship to diabetes, the examiner stated that obesity is generally the cause and not the effect of diabetes mellitus, type II.  

Obesity in itself is not a disability as defined by VA law, but rather akin to a symptom.  Cf. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (observing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Notably, VA's Schedule for Rating Disabilities does not include obesity as a ratable disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2014); see generally, 38 C.F.R. § Part IV.  Moreover, as found by the October 2012 VA examiner, the Veteran's obesity was not a manifestation of any underlying pathology.  

In the absence of a current disability underlying the Veteran's obesity, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for obesity is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Effective Date of Service Connection for Diabetes

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The Veteran's service connection claim for diabetes was received by VA on November 18, 2010.  There is no indication in the record of an earlier claim, and the Veteran has not advanced any argument in support of his appeal of the effective date assigned. 

Accordingly, as a matter of law, an effective date of service connection for diabetes earlier than November 18, 2010 cannot be established.  Because the outcome of this issue is determined by the law rather than the weighing of evidence, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for carpal tunnel syndrome of the left upper extremity is denied. 

Entitlement to service connection for obesity is denied. 

Entitlement to an effective date of service connection prior to November 18, 2010 for diabetes mellitus, type II is denied. 


REMAND

The remaining claims must be remanded for further development to make an informed decision, and to ensure they are afforded every due consideration.

With respect to the evaluation of the Veteran's diabetes, a VA examination was last performed in October 2012.  Accordingly, a new VA examination should be arranged to assess the current level of severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998))); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

With respect to the service connection claims for COPD and bronchitis, a VA opinion must be obtained as to whether they were caused or aggravated by the Veteran's service-connected diabetes.  See 38 C.F.R. § 3.310.  In this regard, the Veteran submitted an article titled "Lung Dysfunction in Diabetes" by Michael D. Goldman, published in the journal Diabetes Care, Volume 26, Number 6, June 2003, which discusses studies indicating that the lungs may be a "target organ of diabetes" and that diabetes may cause the effects of smoking to be more severe or at least develop more rapidly than in smokers who do not have diabetes. 

The Veteran also submitted a timely notice of disagreement (NOD) in October 2014 concerning the initial 80-percent rating assigned his service-connected renal cancer with diabetic nephropathy in the April 2014 rating decision.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014).  A statement of the case (SOC) has not yet been issued.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2014).  Accordingly, this issue must be remanded so that the RO may provide him with an SOC.  See id.; see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, after issuance of the SOC, the Veteran must perfect the appeal by filing a timely substantive appeal in order for this issue to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting him to identify any outstanding treatment records from VA or non-VA health care providers.  Appropriate steps should then be taken to obtain any records sufficiently identified by the Veteran. 

2. Then, obtain a VA opinion as to the likelihood that the Veteran's lung disorder (COPD and/or bronchitis) was caused or aggravated by his service-connected diabetes.  The entire claims file must be made available to the designated clinician for review.  

The clinician must address both the issues of causation and aggravation in the opinion.  In other words, the clinician must also address whether the COPD/bronchitis was aggravated by the diabetes, even if no causal relationship is found. 

In rendering the opinion, the clinician must consider an article submitted by the Veteran titled "Lung Dysfunction in Diabetes" by Michael D. Goldman, published in the journal Diabetes Care, Volume 26, Number 6, June 2003, pages 1915-1917, discussing studies which indicate that the lungs may be a "target organ of diabetes" and that diabetes may cause the effects of smoking to be more severe or at least develop more rapidly than in smokers who do not have diabetes. 

A complete explanation in support of the opinion must be provided.  

3. Schedule the Veteran for a VA examination to assess the current level of severity of his diabetes mellitus, type II.  The entire claims file must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed.  

All current complications of the Veteran's diabetes must be identified.  

A separate examination must also be performed for each complication or secondary disability, including for the following service-connected disabilities:
* Peripheral neuropathy of the lower extremities 
* Renal dysfunction 
* Hypertension
* Any other condition found to be a complication of diabetes. 

4. Review the private treatment records submitted in November 2014 from West Michigan Cardiology. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

7. Provide the Veteran with a SOC regarding the initial rating of renal cancer.  Inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


